PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Claude S. McDaniel
Application No. 16/673,360
Filed: November 4, 2019
For: DEVICES, FACILITIES, METHODS AND COMPOSITIONS FOR CARBON DIOXIDE CAPTURE, SEQUESTRATION AND UTILIZATION
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed June 23, 2022, to revive the above-identified application 
under the provisions of 37 CFR 1.137(a).  

The petition is GRANTED. 

This application became abandoned as a result of petitioner’s failure to take appropriate action in a timely manner after the decision by the Patent Trial and Appeal Board of April 11, 2022. Therefore, the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on June 14, 2022. See MPEP 1214.06.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) a reply in the form of a Request for Continued Examination (RCE) under 37 CFR 1.114, including the fee of $1,000.00; (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Technology Center Art Unit 1799 for further processing of the RCE, including appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.   Inquiries relating to further prosecution should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions